DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 05/20/2022. Claims 1-19 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-9 are drawn to a method, which is within the four statutory categories (i.e. process). Claims 10-18 are drawn to a system, which is within the four statutory categories (i.e. machine).  Claim 19 is drawn to a non-transitory medium which is within the four statutory categories (i.e. manufacture).
Claim 1 has been amended now to recite a method comprising: 
A method comprising:
during a promotion pre-verification phase: 
obtaining, by a centralized promotion manager computing system, a plurality of promotion messages, each of the plurality of promotion messages including a promotion information dataset, the plurality of promotion messages being received over a communication network from a plurality of promoter computing systems, the plurality of promotion messages being associated with a plurality of different manufacturing entities; 
authenticating, by the centralized promotion manager computing system, each promotion message of the plurality of promotion messages to confirm that the promotion information dataset is authentic, thereby verifying one or more promotion messages of the plurality of promotions messages; 
storing, by the centralized promotion manager computing system, the promotion information datasets of the one or more promotion messages previously verified in a datastore; 
generating, by the promotion manager computing system, one or more promotions based on each promotion information dataset of the one or more promotion messages previously verified, each of the one or more promotions including at least one eligibility requirement; 
during a real time assessment phase after the pre-verification phase: 
receiving in real time, by the centralized promotion manager computing system, a plurality of promotion requests, each promotion request including pharmacy transaction information on behalf of a respective patient, the pharmacy transaction information including respective patient information and respective prescription information associated with a respective pharmacy transaction, the SMRH:4894-1998-1601.1-2-Application No. 15/610,480Attorney Docket No. 55VW-252811 plurality of promotion requests being received over the communication network from a plurality of pharmacy computing systems, each pharmacy computing system being associated with a pharmacy, the receiving occurring while the respective patient associated with the respective pharmacy transaction is at a point of sale terminal, the plurality of promotion requests being received from a plurality of different pharmacy entities; 
comparing in real time while the respective patient associated with the respective pharmacy transaction is at the point of sale terminal, by the centralized promotion manager computing system, the pharmacy transaction information associated with each respective promotion request with the at least one eligibility requirement of the one or more promotions; 
determining in real time while the respective patient associated with the respective pharmacy transaction is at the point of sale terminal, by the centralized promotion manager computing system, whether the respective patient associated with the pharmacy transaction information is eligible for at least one of the one or more promotions based on the comparing; 
if the respective patient associated with the pharmacy transaction information is eligible for at least one of the one or more promotions: 
automatically generating in real time while the respective patient associated with the respective pharmacy transaction is at the point of sale terminal, by the centralized promotion manager computing system, a response message to indicate authorization to provide the respective patient the at least one of the one or more promotions; SMRH:4894-1998-1601.1-3-Application No. 15/610,480Attorney Docket No. 55VW-252811 
automatically transmitting in real time while the respective patient associated with the respective pharmacy transaction is at the point of sale terminal, by the centralized promotion manager computing system, the response message to the respective pharmacy computing system over the communication network for the respective pharmacy computing system to request a first payment from the respective patient in view of the respective patient being eligible for the at least one of the one or more promotions; 
automatically generating, by the centralized promotion manager computing system, a reimbursement request to a particular promoter computing system associated with the at least one of the one or more promotions; and 
automatically transmitting, by the centralized promotion manager computing system, the reimbursement request to the particular promoter computing system; and 
if the respective patient associated with the pharmacy transaction information is not eligible for any of the one or more promotions: 
automatically generating in real time while the respective patient associated with the respective pharmacy transaction is at the point of sale terminal, by the centralized promotion manager computing system, the response message to indicate that the respective patient is not eligible for any of the one or more promotions; and 
automatically transmitting in real time while the respective patient associated with the respective pharmacy transaction is at the point of sale terminal, by the centralized promotion manager computing system, the response message to the respective pharmacy computing system over the communication network for the pharmacy computing system to request a second payment from the respective patient in view of the respective patient being not eligible for any of the one or more promotions.

Step 2A, Prong 1:
Claims 1, 10 and 19 recite:
“…generating one or more promotions based on each promotion information dataset of the one or more promotion messages previously verified, each of the one or more promotions including at least one eligibility requirement; 
if the respective patient associated with the pharmacy transaction information is eligible for at least one of the one or more promotions: 
…generating… while the respective patient associated with the respective pharmacy transaction is at the point of sale terminal, a response message to indicate authorization to provide the respective patient the at least one of the one or more promotions; SMRH:4894-1998-1601.1-3-Application No. 15/610,480Attorney Docket No. 55VW-252811 
…
generating a reimbursement request to a particular promoter computing system associated with the at least one of the one or more promotions; and 
…
if the respective patient associated with the pharmacy transaction information is not eligible for any of the one or more promotions: 
… generating while the respective patient associated with the respective pharmacy transaction is at the point of sale terminal the response message to indicate that the respective patient is not eligible for any of the one or more promotions;
…”
These limitations are directed to an abstract idea of certain methods of organizing human activities, based on based on managing personal behavior and interactions between people regarding generating promotions including at least one eligibility requirement and generating response messages based on the eligibility. These limitations correspond to a user following rules and instructions in order to determine the eligibility of the patient with the pharmacy promotions. 
Claims 1, 10 and 19 also recite:
“…authenticating each promotion message of the plurality of promotion messages to confirm that the promotion information dataset is authentic, thereby verifying one or more promotion messages of the plurality of promotions messages;
comparing while the respective patient associated with the respective pharmacy transaction is at the point of sale terminal the pharmacy transaction information associated with each respective promotion request with the at least one eligibility requirement of the one or more promotions; 
determining in real time while the respective patient associated with the respective pharmacy transaction is at the point of sale terminal whether the respective patient associated with the pharmacy transaction information is eligible for at least one of the one or more promotions based on the comparing;…”.
These limitations correspond to mental processes (such as user evaluates the transaction and determine patient’s eligibility in mind or using a pen and paper). 
The mere nominal recitation of a generic “one or more processors” and generic memory does not take the claims out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Some dependent claims also recite mental processes, such as “the comparing and the determining are performed utilizing the manufacturer information of the pharmacy transaction information” (claim 5), “the comparing and the determining are performed utilizing manufacturer information” (claim 7), “determining a discount in response to a determination the patient is eligible for the at least one of the one or more promotions” (claims 8 and 17). 
Claims 2, 4, 5, 6, 7, 11, 13, 14, 15, 16 and 18 are ultimately dependent from Claims 1 and 10 and include all the limitations of Claims 1 and 10. Therefore, claims 2, 4, 5, 6, 7, 11, 13, 14, 15, 16 and 18 recites the same abstract idea. Claims 2, 4, 5, 6, 7, 11, 13, 14, 15, 16 and 18 describes further limitations regarding the patient/promotion/transaction/manufacturer information. These are all just further describing the abstract idea recited in claims 1 and 10, without adding significantly more.  

Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a centralized promotion manager computing system”, “a promotion manager computing system”, “a communication network”, “a plurality of promoter computing systems”, “storing, by the promotion manager computing system, the promotion information of the plurality of promotion messages in a datastore”, “the promotion request being received over the communication network from a first pharmacy computing system, the receiving occurring while a patient associated with the particular pharmacy transaction is at a point of sale terminal”, “a point of sale terminal”, “receiving in real time, by the centralized promotion manager computing system, a plurality of promotion requests…”, “comparing, in real time…, by the centralized promotion manager computing system, the pharmacy transaction information associated with each respective promotion request with the at least one eligibility requirement of the one or more promotions”, “determining, in real time…, by the centralized promotion manager system, whether the respective patient associated with the pharmacy transaction information is eligible for the at least one of the one or more promotions…”, “authenticating, by the centralized promotion manager computing system, each promotion message…” and “automatically generating/transmitting messages” (claims 1, 10 and 19), “a pharmaceutical manufacturing system” (claim 3), “a second datastore” (claims 6 and 15), “a payer system” (claim 9), “the discount is determined by a payer system in remote communication with the promotion manager computing system over the communication network” (claim 9), “the promoter computing system comprises a pharmaceutical manufacturing system remote from the promotion manager computing system” (claim 12), “the discount is determined by a payer system in remote communication with the promotion manager computing system over the communication network” (claim 18). These additional elements are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
The current specification describes the computer system as generic computing devices, such as “In some embodiments, functionality of the manufacturer systems 102 may be performed by one or more servers, mobile devices (e.g., smartphones, cell phones, smartwatches, tablet computers, and/or the like), desktop computers, laptop computers, workstations, and/or the like.” In par. 24, “The users systems 104 may be associated with different pharmacy entities. In some embodiments, functionality of the user systems 104 may be performed by one or more servers, mobile devices (e.g., smartphones, cell phones, smartwatches, tablet computers, and/or the like), desktop computers, laptop computers, workstations, and/or the like.” In par. 25 and “In some embodiments, functionality of the centralized coordinated messaging system 106 may be performed by one or more servers, mobile devices (e.g., smartphones, cell phones, smartwatches, tablet computers, and/or the like), desktop computers, laptop computers, workstations, and/or the like.” In par. 26. These computing devices are generic computing devices that perform generic computing functions. 
Claims also recite other additional limitations beyond abstract idea, these limitations – including functions such as obtaining/storing/receiving/sending data from/to a datastore are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea. The claims do not amount to " practical application" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to do the steps amounts to no more than mere instructions to apply the exception using a generic computer component. The computing system in the current specification described as a generic computing system that perform generic computing functions (one or more servers, mobile devices (e.g., smartphones, cell phones, smartwatches, tablet computers, and/or the like), desktop computers, laptop computers, workstations, and/or the like to store, generate, and/or provide promotion information). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Therefore, claims 1-19 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Applicant argues that the claim limitations enable practical application by providing a computer-centric improvement to existing computer technology. Claims provide conducting pre-verification of promotions and perform real-time eligibility assessments of promotions while patient is still at a point of sale terminal. 
In response, Examiner submits that “verification process” described in the current specification as “The verification engine 208 may be configured to verify promotions. For example, the verification engine 208 may determine whether a particular promotion is active or expired, determine which, if any, promotions are available to a patient, and/or the like. In some embodiments, the verification engine 208 is configured to determine an authenticity of transaction information, promotion information, and/or promotions.  For example, the verification engine 204 may execute a CHECKSUM or other operation on received data messages to determine authenticity of transaction information, promotion information, and/or promotions, which may reduce the likelihood of falsified promotions. The verification engine 208 may be configured to determine patient eligibility for one or more promotions. For example, the verification engine 208 may compare received transaction information with one o or promotions and/or promotion information to determine whether a patient associated with the transaction information is eligible for one or more promotions.” In par. 41. 
Examiner submits that “Checksum operations” are well-understood, routine can conventional activity known in the healthcare industry, as evidenced by the article “The use of checksums to ensure data integrity in the healthcare industry” of Smoak (published in Pharmaceutical Programming in 2012). 
The article describes: The history of secretly transmitting messages (e.g. cryptography, ciphers) is an idea which has its roots inantiquity.1While secretly transmitting messages is not necessarily related to the computer age, it demonstrates that securely transmitting messages has been thought about for millennia. Checksums may be thought of as a special type of cryptography. The technical deﬁnition of a checksum is a count of the number of bits in a transmission unit. A checksum is a ﬁxed size number computed from a block of digital data by using a process called ‘hash function’, ‘checksum function’, or ‘checksum algorithm’ that enables the detection of transmission errors” (page 38), “There are a variety of uses of checksums within the healthcare, including eCTD submissions to the FDA,SAS/Software installation, migrating ﬁles from one server to another, data transfers, and handling electronic ﬁles generated by lab instruments” (page 39).
Therefore, the claims do not provide a practical application, since the verification of the promotions process is a well-understood, routine and conventional activity known in the industry. 
Applicant argues that the current claims recite significantly more, because the system quickly obtain patient eligibility for promotion and determines eligibility in real time.  
In response, Examiner submits that the real-time assessment of patient eligibility is described in the current specification as “The centralized coordinated messaging system 106 may compare the information received from the pharmacy against information stored by the centralized coordinated messaging system 106 (e.g., promotions and/or promotion information), and determine if the patient is eligible for the discount.” In par. 28. The comparing and determination processes being done “while the patient is at the point of sale terminal” correspond to a non-functional descriptive material, which is not functionally involved in the steps recited nor do they alter the recited structural elements. Therefore, determining whether the patient is eligible for the promotions is not an improvement to the technology. The claims are directed to gathering and analyzing information, which is similar to the one of the examples given in the MPEP (Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48) (see MPEP 2106.05(a)).
Therefore, the claims do not provide an improvement to the technology. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626